Name: Commission Regulation (EC) NoÃ 550/2005 of 7 April 2005 amending Regulation (EC) NoÃ 416/2004 laying down transitional measures for the application of Council Regulation (EC) NoÃ 2201/96 and Regulation (EC) NoÃ 1535/2003 as regards the aid scheme for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  European construction;  agricultural policy
 Date Published: nan

 12.4.2005 EN Official Journal of the European Union L 93/3 COMMISSION REGULATION (EC) No 550/2005 of 7 April 2005 amending Regulation (EC) No 416/2004 laying down transitional measures for the application of Council Regulation (EC) No 2201/96 and Regulation (EC) No 1535/2003 as regards the aid scheme for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and in particular the first paragraph of Article 41 thereof, Whereas: (1) Article 3(1) of Commission Regulation (EC) No 416/2004 (1), which establishes transitional measures by virtue of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as the new Member States), provides for the payment of an additional amount when an examination of compliance with the threshold for fixing the aid for the 2005/06 marketing year shows that the Community threshold has not been exceeded. (2) As established by Commission Regulation (EC) No 170/2005 of 31 January 2005 fixing the aid for tomatoes for processing for the 2005/2006 marketing year (2), the quantities of tomatoes in respect of which aid applications have been lodged for the 2004/2005 marketing year in the new Member States fall within their national and Community thresholds for tomato processing, based on the quantities for which aid applications have been lodged for 2004/2005. (3) Having noted that the new Member States have complied with their national thresholds, there are no grounds for delaying payment of the additional amount provided for in Article 3 of Regulation (EC) No 416/2004, since precautionary measures are no longer necessary. This payment should therefore proceed. (4) Regulation (EC) No 416/2004 should be amended as a result. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EC) No 416/2004 is replaced by the following: Article 3 1. Where the examination of compliance with the threshold for the purpose of fixing the aid for the 2005/2006 marketing year shows that the Community threshold has not been exceeded, an additional amount equal to 25 % of the aid provided for in Article 4(2) of Regulation (EC) No 2201/96 shall be paid in all the new Member States after the 2004/2005 marketing year, except in the case of tomatoes for which the additional amount shall be paid once it has been established that the new Member States have observed their national thresholds. 2. Where the examination of compliance with the threshold for the purpose of fixing the aid for the 2005/2006 marketing year shows that the Community threshold has been exceeded, in those new Member States in which the threshold has not been exceeded or in which the threshold has been exceeded by less than 25 % an additional amount shall be paid after the end of the 2004/2005 marketing year, except in the case of tomatoes for which the additional amount shall be paid once it has been established that the new Member States have observed their national thresholds. The additional amount referred to in the first subparagraph shall be based on the actual amount by which the national threshold concerned has been exceeded, up to a maximum of 25 % of the aid laid down in Article 4(2) of Regulation (EC) No 2201/96. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 68, 5.3.2004, p. 12. (2) OJ L 28, 1.2.2005, p. 29.